FILED
                           NOT FOR PUBLICATION                              JUL 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHNATHON HAMILTON,                              No. 10-16495

              Petitioner - Appellant,            D.C. No. 1:09-cv-01218-AWI-JLT

  v.
                                                 MEMORANDUM*
DERRAL G. ADAMS, Warden,

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Anthony W. Ishii, Senior District Judge, Presiding

                        Argued and Submitted July 9, 2013
                            San Francisco, California

Before: FERNANDEZ, PAEZ, and BERZON, Circuit Judges.

       Johnathon Hamilton challenges the dismissal of his federal habeas petition

as untimely. We affirm.

       Hamilton concedes that 28 U.S.C. § 2244(d)(1)(A) required him to file his

federal habeas petition within one year of April 15, 2008, the date on which his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
conviction became final. He failed to do so and thus invoked statutory tolling for

the period in which he sought post-conviction review before the California Court

of Appeal and the California Supreme Court. See § 2244(d)(2). Tolling, however,

is only available to a prisoner who has “properly filed” his petition “in compliance

with the applicable laws and rules governing filings in that state.” Bonner v.

Carey, 425 F.3d 1145, 1148 (9th Cir. 2005) (internal quotation marks omitted),

amended by 439 F.3d 993 (9th Cir. 2006). An untimely state petition is not

“properly filed” and triggers no tolling. Pace v. DiGuglielmo, 544 U.S. 408, 414

(2005).

      Both the California Court of Appeal and the California Supreme Court

summarily denied Hamilton’s state habeas petitions. The district court correctly

interpreted those summary denials by “looking through” them to the reasoning of

the California Superior Court, Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991),

which had held that Hamilton’s initial state petition was both untimely and

meritless. See also Cannedy v. Adams, 706 F.3d 1148, 1158–59 (9th Cir. 2013)

(holding that Ylst’s “look through” doctrine survives Harrington v. Richter, 131 S.

Ct. 770 (2011)). Because the Superior Court denied Hamilton’s petition both as

untimely and on the merits, that petition was not “properly filed.” Bonner, 425

F.3d at 1148–49; see also Carey v. Saffold, 536 U.S. 214, 226 (2002). And


                                          2
because the Superior Court’s ruling was the last reasoned state court decision, it

governs our interpretation of the subsequent, summary decisions of the Court of

Appeal and the Supreme Court. Bonner, 425 F.3d at 1148 n.13 (applying Ylst’s

“look through” doctrine in nearly identical circumstances). We interpret those

mute denials to mean that the Court of Appeal and the Supreme Court followed the

Superior Court in holding each of Hamilton’s later petitions untimely for the same

reason as the initial one. Ylst, 501 U.S. at 803 (“Where there has been one

reasoned state judgment rejecting a federal claim, later unexplained orders . . .

rejecting the same claim rest upon the same ground.”).

      Because Hamilton’s state habeas petitions were untimely, they were not

properly filed and do not toll the one-year statute of limitations. Hamilton failed to

file his federal habeas petition within that one-year window. The district court’s

dismissal of that petition is thus AFFIRMED.




                                           3